UNITED STATES Securities and Exchange Commission Washington, D.C. 20549 Form10-K/A þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-91436 ECOLOGY COATINGS, INC. (Exact name of registrant as specified in its charter) Nevada 26-0014658 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2701 Cambridge Court, Suite 100, Auburn Hills, MI48326 (Address of principal executive offices) (Zip Code) (248)370-9900 (Registrant’s telephone number) Securities registered pursuant to Section12(b) of the Exchange Act: None. Securities registered pursuant to Section12(g) of the Exchange Act: Common Stock, $0.001 par value OTCBB (Title of class) (Name of exchange on which registered) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes □No x Check whether the issuer is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act. Yes o No þ Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes □Nox Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment of this Form 10-K.□ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. Large accelerated filer□Accelerated filer□ Non-accelerated filer□Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ As of March 31, 2009, approximately 11,810,684 shares of our common stock, par value $0.001 per share, were held by non-affiliates, which had a market value of approximately $7,086,410 based on the available OTCBB closing price of $.60 per share. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: The number of shares of common stock of the registrant outstanding as of December21, 2009 was 32,885,684. Documents Incorporated by Reference: None. 1 EXPLANATORY NOTE In connection with ourannual report on Form 10-K for theyearendedSeptember 30, 2009,we arefiling this Amendment No. 1 to include the following information: 1. We have amended our discussion in Item 5 Market For Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities to correct amounts owing on notes as of September 30, 2009. 2. We have amended our discussionin Item9A Controls and Procedures to clarify that we discovered that we failed to disclose the impact on earnings per common share of the beneficial conversion feature associated with the issuance of our convertible preferred shares and, thus, we believeour disclosure controls were ineffective during the period covered by this report. 3. We have amended our Consolidated Statement of Operations for the years ended September 30, 2009 and September 30, 2008 to include preferred stock dividends and the beneficial conversion feature of stock dividends in the calculation of earnings/loss per share as required by the earnings per share disclosure requirements. 4. We have amended Note 4 Notes Payable to our financial statements to correct an error in the amount owing to Mitchell Shaheen on September 30, 5. We have modified the disclosure of Note 8 Income Taxes to add a reconciliation of income taxes. 6. We have modified the Exhibit 31.1 Certification of our Chief Executive Officer to conform to the certification language as specified in SEC rules. With the exception of the foregoing changes, no other information in the report on Form 10-K for theyear ended September30, 2009 has been supplemented, updated or amended. 2 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Prices Our common stock, par value $.001 per share (the “Common Stock”), is currently quoted on the OTC Bulletin Board under the symbol “ECOC”. The high/low market prices of our common stock were as follows for the periods below, as reported on http://finance.google.com.
